Order entered January 14, 2020




                                               In the
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00463-CR

                  GERALD JEFFERSON MUNOZ MONTANO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F18-00457-Y

                                             ORDER
       Before the Court is appellant’s January 10, 2020 second motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before February

18, 2020. Failure to file a brief by that date may result in the appeal being abated for a trial court

hearing. See TEX. R. APP. P. 38.8(b)(3).


                                                        /s/   CORY L. CARLYLE
                                                              JUSTICE